Citation Nr: 1432100	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Cesar A. Nucom, Representative


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran had active military service from August 1946 to September 1947.  He died in October 2009, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The Veteran died in October 2009; the causes of death as listed on the death certificate were cerebrovascular disease and thrombotic stroke.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's cause of death was a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence dated in September 2010 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.

Further, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a notice with regard to a claim for dependency and indemnity compensation (DIC) benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.
Here, the September 2010 correspondence also included information concerning the lack of service-connected disabilities during the Veteran's lifetime as well as information on the elements needed to establish service connection.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service records and private treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The appellant has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical opinion must be obtained as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Here, the medical evidence of record does not suggest a nexus between the Veteran's cause of death and his period of service.  Thus, there exists no reasonable possibility that a VA opinion would result in findings favorable to the appellant.  Accordingly, the Board finds that an etiological opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which an appellant seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Here, the Veteran died in October 2009; the causes of death as listed on the death certificate were cerebrovascular disease and thrombotic stroke.  At the time of death, service connection was not in effect for any disabilities.

The appellant contends that the Veteran developed an acquired psychiatric disorder ("war-shocked syndrome") while in service in 1946, which resulted in alcoholism that either directly caused or contributed to his cause of death.  Therefore, she argues that his death was connected to his military service.  

Service treatment records are negative for complaints, treatment, or diagnoses referable to a psychiatric disorder or alcoholism.  To the contrary, at the time of his discharge in September 1947, the Veteran was not found to have any psychiatric diagnoses, and he explicitly denied all significant diseases, wounds, and injuries.  

The Veteran filed claims seeking entitlement to service connection for bronchial asthma, gouty arthritis, high blood pressure,  and cataracts in September 1999, all of which were denied in September 2000.  There was no mention of a psychiatric disorder or alcoholism at that time.  

Private treatment records dated in June 2009 and July 2009 show that the Veteran was diagnosed as having ischemic heart disease.  Radiology conducted in June 2009 revealed a non-hemorrhagic infarct in the right middle cerebral artery territory, a recent infarct on the left frontal lobe, left frontoparietal subdural hygroma, cerebral atrophy, and a sclerotic right mastoid.  There was no mention of a psychiatric disorder or alcoholism.  Furthermore, the Board emphasizes that these diagnoses were rendered over 60 years after the Veteran's 1947 discharge.  

As indicated, the competent and probative evidence does not associate the Veteran's cause of death or any related cardiovascular disabilities with his period of active duty service.  Moreover, there is absolutely no medical evidence of record suggesting that the Veteran developed cerebrovascular disability and/or an acquired psychiatric disorder as a result of his active duty service which caused or contributed to his death.  

In light of the above, the Board finds that a preponderance of the competent and probative evidence demonstrates that the Veteran's death was not causally or etiologically a result of his period of active duty service.  The only evidence in support of the appellant's claim that an acquired psychiatric disorder developed as a result of service and ultimately caused the cerebrovascular disease and thrombotic stroke that caused his death are the appellant's statements to that effect.  Such statements can be competent evidence of symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the appellant is not competent to determine whether there is a connection between the Veteran's service and his documented causes of death.  This is a complex medical question, and the determination of the specific etiologies of the Veteran's cerebrovascular disease and thrombotic stroke requires medical evidence.  The appellant has not been shown to have had medical training.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the claim must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


